— In a proceeding pursuant to Election Law § 16-102 to invalidate a petition designating Edward J. Hennessey as a candidate in a primary election to be held on September 13, 2012, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly, 3rd Assembly District, the petitioner appeals from a final order of the Supreme Court, Suffolk County (Jones, Jr., J.), dated August 2, 2012, which, inter alia, granted that branch of the motion of Edward J. Hennessey which was to dismiss the petition, and dismissed the petition.
Ordered that the final order is affirmed, without costs or disbursements.
In order to state a cause of action pursuant to Election Law *625§ 16-102 (1), a petition must “allege[ ] facts sufficient to establish the petitioner’s right to the particular relief sought and provide [ ] notice of the transactions and occurrences intended to be proven” (Matter of Pisani v Kane, 87 AD3d 650, 651 [2011]; see CPLR 3013; Matter of Klein v Garfinkle, 12 AD 3d 604, 605 [2004]). Here, the allegations in the petition were “insufficiently detailed to apprise the respondent candidate of the allegations being made against his designating petition” (Matter of Waugh v Nowicki, 10 AD3d 437, 438 [2004]). Accordingly, the Supreme Court properly dismissed the petition (see id.; see also Matter of Berney v Bosworth, 87 AD3d 948, 949 [2011]; Matter of Romaine v Suffolk County Bd. of Elections, 65 AD3d 993, 994-995 [2009]; Matter of O’Toole v D’Apice, 112 AD2d 1078 [1985]).
The petitioner’s remaining contentions are without merit. Angiolillo, J.P., Dickerson, Belen, Hall and Lott, JJ., concur.